Page|D #: 50

   
   
 

@2/lif@@aseli':sta-cil€)i§éiz€-WFK-RER Décé‘i‘liiieiit€§?i l=iled 12/11/

   

    
 

Residenrla! Servil:e Agreement
raxmmpleledrarmro;arr.asa,gsra . X C H A N G }E
y l!. T B I. E C O M

Agent Name~__£'___. r
Customer information Agenr lD:

 

 

 

 

Narl'\e: _ 55#
Tel: _ Email: E| E-Bll
Address: _ City:_
State: 2593 ._

 

 

Contar:t Tel: c } '
Mhmvriflhonmmbuilnwn¢dhlhkr¢qul!d

 

  

  
 
    
   
  
      

Unlr'mr'red tl$.rt Fi'an
First line 539,‘?9
erd. Llne $}Z-'l.‘}¢)

lllr;'i:r|es\;'oic ' ‘-' ` l " $2"~.99 li"l?"\€r rii'?‘ 531
and inn-mar \ Eiri;:?| l:lr\ly
l`\-:icl. `v'i.\i't'r\‘ ine 5 l*?.'JE-t

 

 

Ltne 1 Line 2 ;Y.
Data (Standalone!BundIedl
El No change to existing services C| Ncl change to existing services m Emai| 0"'¥ i59‘991

 

Warreme&seone _0. M@a_seum ft over fisle

\¢bioemai” No\!ciremai!“'

“‘"”C“'Wi“g" '3'"'°€3"“'“'“*"9“ alvarethme males
o AoaNq-l»nluahedcslssl"~ l:l luidnmnlalaied(sz_gsl'" wcma|tca|wow, lmmm“g

l:l Alcsllaiock l:l alarm MMMUHMG|MNVUM
C| Tol| Free Nu'n'oer El `t'oi| Free Number a`wly main Uu"\ can Rmm &.“

i:l eumpesr caiPan-" l:i ampesl callrsan“" 9' " i“"

uraimned aspect outing

~`
--mruru-r- between treating prr»;e.mr<an br mma-d rm nom means HM +y:j " 3 [,§v¢_,

"‘ Bydrlault nlle nose¢ublnh¢d numbers wr'l dr named 'a1i:'
"'" Clr~ly ‘ard inn r.al', iu lent arco W¢at:m furoov

Opti°onrrl Prryment Merhod‘ El Auto Pay

Master€ardt:l Visa|:l D‘rscoverl:| Amex|:l e»CheckCl

 

 

 

Accountt: nominng |le-Check____

Exp. Dare_ CVV Number n Name on Card

 

 

qurwln: W|r.e Cult.ornera:

5911 NhtN'|-ellion: ln the event nfl pour ouvga. and provided that you do not have battery luciin lnatallld, you will not have E911lorvico. ll' your union ls dlleonnected or
intomrpoed. you will not have E!11 zerviee. lfyou relocate and of tim equipment tn a dit‘l'erarrtaddreel. you |'l'll-|li n°uf¥ SW" m ld""¢! w updlf! 59“ "Ni¢l- Dllrihl "\'
initial 72 hours of service ltyour new lddml, you may be requian to provide l.M E§11 openlnrwilh your new service addre\».

Bocurlty and Medical A|ert Syot»rn l.|mltationc: ‘fou acknowledge that Slcywira and Xchanqa da nolauppon itu usa of any Skywlnl Vo|ca service as a connection for (l) emergency
medical alert nyniema. (li) all high security monitoring systems (UL itt or airnllan or illii tire alarm systems tUL 554 onlrnliar). ¥ou acknowledgathci lt is yoursola nsponliblnty
to contact your central ltdlon monitoring provider to test and vil’lly that your leeurlty systam ll in good working order and that you are msponllb|e far any lddltlonll work
required so insure tire properoolrating ol your security ly:tnm.

Tenne di Condltions:

l agree to be bound by the terms ot service posted at hitp'.il'www.xchangelele.comiten'nsoiservice.asp:_ and by Xchange Telecom‘s larih's. l understand that they are
subject lo change lll do not agree with the change. l will immediately cease use ollhe service l agree that my continued use of the service after revision is an
acceptance cl lhose terms of service lfl selected e-bitllng sbove. | agree to accept any bills and other correspondence sent to the emai| address that ! provide above
or any other entail address that l provide as it ll was physically mailed to me. ll l would like to optoul of e-bill. l understand that l must contact CLislomer Senlice. ll l
provided my credit lord orbenk account number above and selected aulo-pay, l understand that the amount due on my bill will be automaticaiiy deducted from my
provided bank accomt or credit lord on or about the due date on my l:il|il that l am fully responsible lo ensure lhat there are sufficient funds or credit available for that
le, and for any fees charged by my bank including insuflicient fund lees, One year conlract` early tenn|nallon fee of up lo $200 applies 10 all CDnirar:lS.

l agree that lw|ll own and be responsible for the Equipment to be installed to provide the sarvlce; that l arn contracting with eremax. which ls a separate and
independent entity from Xchange Teiecorn Corp., to insla!l and maintain the equipment and that l convey to Xoharrge ‘l`elecom Corp, en irrevocable rent-free license
lo construct replace remove. maintain and use the Equipment, to be located within my prer.rertyl in order to provide services lo myself. my tenants and neighbors l
lunhe' granl Xchange end eremax tull access to my property. and thai if l fail to pay lor the Equipment, l grant Xchange the right to remove the equipment from nry
property with prior notice and al reasonable llrnes.

ll | do nol own the property where the services are to be installed or if my use of such property is subject to a homeowner association or other restrictions l agree
that l have obtained all third party consents to install on the property

l acknowledge lhat Xchange has no responsibility for the maintenance cr repair of any equipment or schware provided ln connection with the Service. inducing the
Antenna. Network interface Device or Ruuler. or any other equipment or services that idroose to use in connection with the Service. | agree nolle move the Anierrna
lo a different location or position at my address once rnslalled. or move the system or Service to another address ifl move lo a new residence at which service is
available and l wish to continue using the Servlce, l will request Xchange install the system almy new residence Once the Servioe is act|vated at my new residencel
my contract term will be extended for a new contract period and Xchange will waive any early termination fee associated with my original serviee.

Signature.' Print N arne: Dale:

lr\nm:r:lannwldilln!rlska m'mair';ola

o 2 Page|D #: 51

  
       
   
    

 

‘ - t
Ftesidenrial Service Agreement
Slwlre " Faxcomplmeararmm. arr. ass 9315 X C H A N G E
y z T E L 13 C 0 M
Agerlt Name

 

Cu'sromer tnformatl'on Agent |D:

 

 

 

 

 

 

Name: _ __ 553
TE|; __ Email: E\ E-Ei||
Address: _ __._,_ Cifyi_
State: 2le
Contact Te|:{__)_____r‘____

fmb¢dlmtthanmmbarsl‘mmkmththhltqunt}

 

 

 

 

 

 

 

lr reinsurance 559 99 _. , _
F_nl L_n gqu [|l:mdes.ml{emmnhm,ledu ,:`] t 7 internat tl|tcl 59.99
lrst l o .. .. and |nwmm 150 EmniiOn|y $9,99
Add. L'tne $24.09 . . '
\'t.\lcr~|lnl_\ 519.99
l.inef 3 Line 2 para
( } _ l:] Datat$tanda|one.t£undted]
El hlo change to existing services El No changr\ to existing services n Ema'] Only (59'99]
%gmareaoasssamm_s omatl=_eamosesaoeo E' F"rer lSQ-Q‘-'l
N€l\tbt££t'llail"’ n NOVOiCr_'i'nai|“
“'N°C"*"WW"Q“ '3 N°CB"W“‘""Q" nymaan=m=lude.lheealeanennaams
n A`dd_Nm-Wb“swd($z`g€)m m :"ddr`|;o§;;‘:hmd(n'g Voicen\ail‘Caler|Dw/name,€alwa|thg.
cl A"<'B.Mk m ca Monymnus£attke}ect.{al¥onvardingvoriabk.
§:|FMS': canpm.... EMMST;FH;,,.. swaycell'mg.'esurllirrnqdcslne-_vme-ee
rope t.|n|lm|ted Repeat Dialir\g
"‘rri¢ realm hammon lhen'llnqpxto.ge. bol ur dunham llllv\ra~ hull-cree
"' ar dd;ull nall-ig mnptihlm¢d hamm will hamm-tied '.\tl:' H..r't-

""D-liy la~ldlnenltel: llra-_-'erdw¢srerniuorn-

Optl`onat Payment Methcd l:} AtJTO Pay

MasterCardE] Vtsat:t Discover|ll limein e-Check|:l

 

A:cour‘itti _Routirig§ |F e-Check _

Exp. Darc CW Nurnber_ Na me on Card

 

Skywira Vo|:e Cuatomors:

EBt‘l Nottl'lcat|on: in the event ala power outago, end provided that you do not have batteryl backup tnata|ted, you will not have EB11 aervlce. lt your service is disconnected or
lntnrrupted, you wt'll not have ES11erice.lryou rolocate and of the equipment to a different address you must notify Sirywiro |n advance to update 5911 aervi:e. During the
tnltlet 12 hour\ green-ice gryour new address you may he required to provide the E911 oparohorvtith your new service addreeo.

Sc¢urlty end Medi¢et Alart Syevm Lirnitntlone: You acknowledge thatSkylllrlra and Xohange dc not support the mo of any Skyvrlre Voico service as a connection l'or {i] emergency
medical llortoyotems, (iE‘,t all high security monitoring ayatuma IUL. 681 or eint|larl or (i§i]l tire alarm sylteme (UL 854 or aimilar‘,t. You acknowledge that it' is youraole lasponeihlllty
to contact your control station monitoring provldlr to test and verify that youreocurity system ls |n good wort|rlg order and that you are reeponlih|o for any additional work
requ|rod to ensure the proper operating of your security ayatom.

Terms & Corldil|ons:

l agree to be bound by the terms ofservioe posted at http;Mmrw.xchangele|e.com!lerrhsoiservioe.aspx. and by Xdiange Te|ecorrl's tariffs l understand that they are
subjectto change lt l do not agree with the change. l will immediately cease use ot the service l agree that my continued use ot the service al°tor revision is an
acceptance of those tanns otsenlice. |fl selected e-tiiliing above, l agree to accept any bills and other correspondence sent tuttle email address tholl provide above
or any other emai| address that | provide as it it was physically mailed to me. if | Would like to opt out nfo-bi!l. i understand that t must contact CLtstomer Servioe. lfl
provided my credit card or bank account number above and selected auto-pay. l understand lhattt~le amount due on my bill will be automatically deducted from my
provided bank account or credit caro on or about the due date on my biil. that | am tully responsible to ensure that there are suthcient funds or credit available tor that
bill, and for any fees charged by my bank including insufficient lund tees. One year contractl eartyten'nination fee of up to 5200 applies to all contracts

l agree that | will own and be msponsmle for the Equipment to be installed le provide the service; that t am contracting with eremax, which is a separate and
independent entity from Xchango Tetecorn Corp.` to install and maintain the equipmenl; and that t convey lo Xchange 'Teiecom Corp an lrrovocable rent-ftca license
to construct loplace. remove. maintain and use the qu.liprrlcnl, to be located within my property, in order to provide services to myset'l. my tenants and neighbors l
further grant Xchange and \Mrernax full access to my property. and that iii tall to pay tor the Equlpment` | grant Xchange the right to remove the equipment from rrry
properly with prior notice and at reasonable times.

itt do not own tllo property where tha services are to be inetailed. or itmy use ot such properly is subject to a homeowner association cr other restrictions |agrea
that l have obtained all third party consents to install orl the property

l acknowledge that Xl:hange has no responsibility for the maintenance or repair cf any equipment or software provided ln connection with the Servics:. including the
Al’lt.enrla, Ne!work interface De\l|ce ur Router. or any other equipment or services that l choose to use in connection with the Service. | agree notto move the Antenna
to a different location or position et my address once installed or move the system or Service to another addressl il | move to a new residence at which service is
available and lwish to oontlnue using the Service. lwill request Xchange install the system at rrlynewresidence. Once the Servioe is activated at my newrceidcnce,
my contract term will be extended l'or a now contract period and Xchange witt waive any carry termination fee associated with my original servioe.

Signature: Print Name: Dale:

l ' \
narrorder<.evrrht\ew ila met .’>l.'?:oli

